497 F.2d 901
87 L.R.R.M. (BNA) 2256, 75 Lab.Cas.  P 10,386
FOTOMAT CORPORATION, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-2190.
United States Court of Appeals, Sixth Circuit.
Argued June 4, 1974.Decided June 21, 1974.

Joseph M. Day, Louisville, Ky., for petitioner; D. Paul Alagia, Jr., Brown, Alagia, Miller & Senn, Louisville, Ky., on brief.
Joseph E. Mayer, Atty., N.L.R.B., for respondent; Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, Warren Ogden, Attys., N.L.R.B., Washington, D.C., on brief.
Before EDWARDS, CELEBREZZE and McCREE, Circuit Judges.

ORDER

1
Petitioner seeks review of an order of the National Labor Relations Board, reported at 207 N.L.R.B. No. 65 (1973).  The Board found coercive interrogation of employees who were seeking to organize a union, in violation of 8(a)(1) of the National Labor Relations Act, 29 U.S.C. 158(a)(1) (1970), and violations by discriminatory discharges of Brenda Meyers and Jewell Newton, in violation of 8(a)(3) and (1) of the Act.


2
Petitioner seeks review only as to the order requiring reemployment of Jewell Newton.


3
On review of the total record; and Finding substantial evidence on same to support the findings and conclusions of the National Labor Relations Board,


4
Enforcement of the order of the Board is granted.